Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED SEPTEMBER 9, 2008 TO THE PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2008 This supplement updates information currently in the statement of additional information. INVESTMENT ADVISORY AND OTHER SERVICES Sub-Advisory Agreements The following Sub-Advisory fee schedules have been revised. The new fee schedules are provided below: Net Asset Value of Account First Next Next Over Account $250 million $250 million $500 million $1 billion LargeCap Growth I (T. Rowe Price) 0.400% 0.375% 0.350% 0.350% (formerly Equity Growth) on all assets Net Asset Value of Account First Next Above Account $100 million $200 million $300 million SmallCap Value I (Mellon Capital) 0.450% 0.400% 0.350% (formerly SmallCap Value) Net Asset Value of Account First Above Account $300 million $300 million SmallCap Value I (J.P. Morgan) 0.450% 0.350% (formerly SmallCap Value) Net Asset Value of Account First Above Account $300 million $300 million LargeCap Value III (AllianceBernstein) 0.230% 0.200% (formerly LargeCap Value) Effective October 1, 2008, Principal Shareholder Services, Inc. (1100 Investment Boulevard, El Dorado Hills, CA 95762-5710) will provide transfer agency services for Principal Variable Contracts Funds, Inc. SUPPLEMEN T DATED SEPTEMBER 9, 2008 TO THE PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. PROSPECTUSES DATED MAY 1, 2008 (Not all accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the prospectus. Foreign Investing For all Accounts that engage in foreign investing, the definition of a foreign company has been revised. Foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S.
